1)ISM1SS;     Opinion   Filed .lanuarv 31, 2013




                                              In The
                                   (!rnurt uf \ppcztt
                           FiftI! Oi’trict uf rxwi it htIIzu
                                        No. 05-13-00010-CR

                           CHRISTOPHER GARCIA, Appellant

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F12-00570-V

                                  MEMORANDUM OPINION
                           Before Justices FitzGerald. Fillmore. and Evans
                                    Opinion by Justice FitzGerald
          Christopher Garcia was convicted of injury to a child causing serious bodily injury.

Pursuant to a plea agreement, the trial court sentenced appellant to life imprisonment. Appellant

waived his right to appeal in conjunction with the plea agreement. See Blanco v. State, 18
S.W.3d 218 (Tex. Crim. App. 2000). The trial court certified that appellant does not have the

right to appeal. See    TEx.   R. App. P. 25.2(d) Dears    i’.   State. 154 S.W.3d 610, 614—15 (Tex.

Crim. App. 2005). The Court has before it the State’s January 14, 2013 motion to dismiss the

appeal for want of jurisdiction. Appellant did    not   respond to the motion. We grant the State’s

motion.
       We dismiss the appeal for want ofjurisdiction.




                                                   JUSTICE

Do Not Publish
Tex. R. App. P. 47
13001 OF.U05
                                (!.nzirt tif       Tpidh5

                        FiftIa 1itrirt uf          xa at Ekitta&
                                       JUDGMENT

Christopher Garcia. Appellant                     On Appeal from the Criminal District Court
                                                  No. 7. Dallas County. Texas
No. 05-13-0001 0-CR        V                      Trial Court Cause No. F12-00570-Y.
                                                  Opinion delivered by Justice FitzGerald,
The State of Texas, Appe lice                     Justices Fillmore and Evans participating.

        Based on the Court’s opinion otthis date. we DISMISS the appeal for want o1
jurisdiction.


Judgment entered January 31, 2013.




                                                Kl:RlY J) FITZGERAI.D
                                                .Jt ‘STI